Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 10/26/2020. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-5 and 7-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner Hamza Algibhah’ s approval, authorization for this examiner’s amendment was given in a telephone interview with Bert Bouquet (Reg. No. 72006) on 02/24/2021.

The application has been amended as follows:
1. 	(Currently Amended) A Session Initiation Protocol (SIP) proxy server of an Internet Protocol Multimedia Subsystem (IMS) infrastructure, the SIP proxy server comprising:
	at least one memory adapted to store program code; and
	at least one processor coupled to the at least one memory to access and execute instructions included in the program code to direct the SIP proxy server to:
receive a single SIP registration request that includes a plurality of IMS Public User Identities (IMPUs), a Mobile Station Identity Subscriber Directory Number (MSISDN) and a Uniform Resource Identifier (URI) for an originator of the single SIP registration request;
authenticate the plurality of IMPUs that are included in the SIP registration request to determine that multiple IMPUs of the plurality of IMPUs are authorized IMPUs; [[and]]
perform a plurality of SIP registrations for the authorized IMPUs, by, for each individual IMPU in the subset of the IMPUs: 
generating a separate registration request for the individual IMPU; and 
forwarding each of the separate registration requests to a home SIP registrar;
extract the MSISDN and the URI for the originator from the single SIP registration request; and
perform an initiation or re-initiation on a Public Mobile Land Network (PMLN) based on the MSISDN.


determine whether the SIP proxy server is configured to perform authentication; and
in response to determining that the SIP proxy server is configured to perform authentication, retrieve, from an external authentication application service, an identity for the IMPU, wherein the identity retrieved from the external authentication application service is authorized to be presented to [[a]]the home SIP registrar.

3. 	(Original) The SIP proxy server of claim 1, wherein the single SIP registration request contains an identifier for an originator of the single SIP registration request, and wherein the instructions to authenticate an IMPU comprise instructions to direct the SIP proxy server to: 
determine that the SIP proxy server is not configured to perform authentication;
extract the identifier for the originator from the single SIP registration request; and
retrieve, from an external data store or an authentication application service, an identity for the IMPU based at least on the identifier for the originator included in the single SIP registration request, wherein the identity retrieved is authorized to be presented to a home SIP registrar.

4.	(Original) The SIP proxy server of claim 1, wherein the single SIP registration request contains a Uniform Resource Identifier (URI) corresponding to a requested service, and wherein the instructions to authenticate an IMPU comprises instructions to direct the SIP proxy server to:
extract, from the single SIP registration request, the URI; and
compare at least a portion of the URI with server-side information.

5.	(Previously Presented) The SIP proxy server of claim 1, wherein the program code further comprises instructions to direct the SIP proxy server to:
determine a respective identity for each of the plurality of IMPUs;
attempt to retrieve an IP Multimedia Private Identity (IMPI) from an external data store or application server; and
if the retrieval attempt fails, generate an IMPI from an external data store or application server.

6.	(Canceled) 

7.	(Original) The SIP proxy server of claim 1, wherein the single SIP registration request contains a Mobile Station Identity Subscriber Directory Number (MSISDN) and a Uniform Resource Identifier (URI) for an originator of the single SIP registration request, and wherein the program code further comprises instructions to direct the SIP proxy server to:
extract the MSISDN and the URI for the originator from the single SIP registration request;
retrieve an Address of Record (AOR) for a SIP registrar corresponding to the performed SIP registration;
retrieve a Service Transfer Number from an Access Control Transfer Function (ACTF); and 
update a Home Subscriber Service (HSS) record based on at least one of the MSISDN and URI and the retrieved AOR.

8. 	(Currently Amended) A Session Initiation Protocol (SIP) proxy server of an Internet Protocol Multimedia Subsystem (IMS) infrastructure, the SIP proxy server comprising:
at least one memory adapted to store program code; and
at least one processor coupled to the at least one memory to access and execute instructions included in the program code to direct the SIP proxy server to:
receive a single SIP registration request associated with a SIP client;
authenticate the single SIP registration request;

receive a SIP message corresponding to a SIP dialog, the SIP message including a SIP registration identifier;
determine if the SIP proxy server is in a path to resolve SIP registration paths;
upon determining that the SIP proxy server is in the path to resolve SIP registration paths, extract the SIP registration identifier from the SIP message; 
select a SIP registration path based at least on the extracted SIP registration identifier by: 
matching the SIP registration identifier to SIP registration identifiers for a number of other SIP messages associated with the SIP dialog; and
identifying the SIP registration path based upon a registration path used for the number of other SIP messages; and
map the selected SIP registration path to the extracted SIP registration identifier.

9.	(Previously Presented) The SIP proxy server of claim 8, wherein the program code further comprises instructions to direct the SIP proxy server to:
receive a second SIP message specific to the SIP dialog; and
route the second SIP message through the selected SIP registration path mapped to the extracted SIP registration identifier, wherein the instructions to route the second SIP message includes instructions to:
route the second SIP message to an originator of the single SIP registration request in response to determining that the second SIP message is outbound; and
route the second SIP message to a SIP registrar associated with the selected SIP registration path in response to determining that the second SIP message is inbound. 

10. 	(Original) The SIP proxy server of claim 8, wherein the program code further comprises instructions to direct the SIP proxy server to:
associate the selected SIP registration path to an identifier of a SIP call invocation;
receive a response for the SIP call invocation; and
route the response to the associated SIP registration path, wherein the instructions to route the response includes instructions to:
route the SIP call invocation to an originator of the single SIP registration request in response to determining that the SIP call invocation is outbound; and
route the SIP call invocation to a SIP registrar associated with the associated SIP registration path in response to determining that the SIP call is inbound.
	
11. 	(Original) The SIP proxy server of claim 8, wherein the program code further comprises instructions to direct the SIP proxy server to:
receive a SIP message containing a SIP header with an asserted identity;
extract the asserted identity; and
map the asserted identity to the selected SIP registration path.

12. 	(Original) The SIP proxy server of claim 11, wherein the instructions to map the asserted identity to the selected SIP registration path overwrites a previous mapping of a preferred identity.	

13. 	(Original) The SIP proxy server of claim 8, wherein the program code further comprises instructions to direct the SIP proxy server to:
receive a network address in a SIP header;
resolve the received network address via a Network Address Translation (NAT) or a Port Address Translation (PAT) to obtain a retrieved network address; and
replace the received network address with the retrieved network address.

14. 	(Original) The SIP proxy server of claim 8, wherein the program code further comprises instructions to direct the SIP proxy server to:
receive a configuration setting to forward SIP headers;
receive, from a SIP registrar, a SIP message with a SIP header; and
forward the SIP header to an originator of the request based at least on the received configuration setting.	

15. 	(Original) The SIP proxy server of claim 8, wherein the program code further comprises instructions to direct the SIP proxy server to:
determine that information about the SIP registration path is inconsistent with a Single Radio Voice Call Continuity (SRVCC) Access Control Transfer Function (ACTF) or SCC-AS information during roaming; and
perform at least one SRVCC ATCF or Service Centralization and Continuity Application Server (SCC-AS) mapping function to correct the inconsistency.

16. 	(Original) The SIP proxy server of claim 15, the mapping function comprises at least one mapping function selected from the group consisting of: SIP REGISTER, SIP MESSAGE, and RE-INVITE.

17. 	(Currently Amended) A method to process Session Initiation Protocol (SIP) registration requests of an Internet Protocol Multimedia Subsystem (IMS) infrastructure, the method comprising:
receiving, at a SIP proxy server, a single SIP registration request that includes a plurality of IMS Public User Identities (IMPUs), a Mobile Station Identity Subscriber Directory Number (MSISDN) and a Uniform Resource Identifier (URI) for an originator of the single SIP registration request;
authenticating each of the plurality of IMPUs included in the single SIP registration request to determine multiple authenticated IMPUs of the plurality of IMPUs; [[and]]
performing an independent and separate SIP registration for each of the multiple authenticated IMPUs by, for each individual IMPU in the multiple authenticated IMPUs: 
generating a separate registration request for the individual IMPU; and 
forwarding each of the separate registration requests to a home SIP registrar;
extracting the MSISDN and the URI for the originator from the single SIP registration request; and
performing an initiation or re-initiation on a Public Mobile Land Network (PMLN) based on the MSISDN.

18. 	(Previously Presented) The method of claim 17 wherein the single SIP registration request contains an identifier for an originator of the request, and wherein authenticating each of the plurality of IMPUs comprises:
determining that the SIP proxy server is not configured to perform authentication;
extracting from the single SIP registration request the identifier for the originator; and
retrieving, from an external data store or application server, an identity for at least one IMPU based at least on the extracted identifier for the originator, wherein the retrieved identity is authorized to be presented to the home SIP registrar.

19. 	(Original) The method of claim 17, wherein authenticating each of the plurality of IMPUs comprises:
	extracting, from the single SIP registration request, a uniform resource identifier (URI); and
	comparing at least a portion of the extracted URI with server side information.

20. (Original) The method of claim 17 wherein determining a respective identity for each of the plurality of IMPUs comprises:

if the retrieval attempt fails, generating an IMPI from an external data store or application server.


Reasons for Allowance
Claims 1, 8 and 17 are allowable, because the closest arts, Gundavelli et al.(hereinafter referred to as Gunavelli) (U. S. Pub. No. 2017/0104795A1), RAJADURAI et al. (hereinafter referred to as RAJADURAI) (U. S. Pub. No. 2018/0124604 A1) and Schott et al. (hereinafter referred to as Schott) (U.S. Pub. No. 2010/0199330A1) fail to anticipate or render obvious the limitations including the elements, such as, a session initiation protocol proxy server of an internet protocol multimedia subsystem infrastructure, receiving a single SIP registration request that includes a plurality of IMPUs, a mobile station identify subscriber directory number and a universal resource identifier for an originator of the single sip registration request, authenticating the plurality of IMPUs that are included in the SIP registration request to determine that multiple IMPUs of the plurality of IMPUs are authorized IMPUs, performing SIP registrations for the authorized IMPUs, by, for each IMPU, generating a separate registration request for the individual IMPU; and forwarding each of the separate registration requests to a home SIP registrar
, extracting the MSISDN and the URI for the originator from the single SIP registration request; and performing an initiation re-initiation on a public mobile land network based on the MSISDN, and communicating with a SIP registrar to place the SIP proxy server in a path to resolve SIP registration paths by placing at least one of network address or a domain name of the SIP Proxy server in a SIP header of the single SIP registration request, etc.
Gundavelli, RAJADURAI and Schtt simply teach method and system of voice over LTE support for non-UICC devices attached to an LTE mobile router, method for performing multiple authentications within service registration procedure, and method for providing subscriptions to packet-switched networks.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Xie (U. S. Pub. No. 2013/0028195A1) teaches method and system for keeping single radio voice call continuity session alive. ZHU et al. (U. S. Pub. No. 2007/0287454A1) 
Dependent claims 2-5, 7, 9-16 and 18-20 depend on now allowed independent claims 1, 8 and 17, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on September 21, 2018. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






John Fan
/J. F. /
Examiner, Art Unit 2454
02/26/2021

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454